internal_revenue_service date number release date uil the honorable united_states senate washington d c attention dear senator this letter is in response to your inquiry dated date about your constituent is concerned about the use of technical services firms body shops to obtain the services of skilled technical workers-including nonimmigrant aliens holding h1-b visas provides technical services in the capacity of an independent_contractor service recipients are reluctant to contract directly with requirements he can be characterized as an employee of the service recipients neither relationship to the contrary they want their independent_contractor relationship to be valid for federal tax purposes nor the service recipients intend to establish an employment subchapter_s_corporation because under irs the irs recognizes independent contractors like the internal_revenue_service irs recognizes the independent_contractor relationship as a valid business arrangement businesses can hire either employees or the immigration and naturalization service can give you more information on the does not object to the h1-b visa program and eligible nonimmigrant aliens use of h1-b workers but rather to their treatment as employees of the technical services firms and to his potential treatment as an employee of the service recipients service recipients contract with technical services firms for however the technical services firms add an administrative charge of approximately to the amount billed to the service_recipient consequently services are considerably less expensive-and more competitive-when provided directly by his subchapter_s_corporation rather than through a technical services firm services independent contractors thus if an independent_contractor relationship exists between recipient will not be treated as an employer conversely if an employment relationship exists between a service_recipient and a worker provided by a technical services firm the service_recipient will be characterized as an employer subchapter_s_corporation and a service_recipient the service common_law rules separate employees from independent contractors when determining a worker’s status the irs applies common_law rules to separate employees from independent contractors under the common_law rules treating a worker as an employee or an independent_contractor originates from this definition one party the principal is legally responsible for the acts or omissions of another party the agent ultimately an employment relationship depends on the principal’s right to direct and control the agent the decision is based on who directs and controls following the common_law rules the tax regulations say an employer-employee relationship exists when the business for which the services are performed directs and controls the worker performing the services the right to direct and control refers to both the result to be accomplished and the means by which that result is accomplished thus an employee is subject_to the control of the business both as to what will be done and as to how it will be done the employer does not have to actually direct or control how the services are performed it is sufficient if the business has the right to do so if however an individual is subject_to the control of another merely as to the result to be accomplished and not as to the means and methods for accomplishing the result he is an independent_contractor the irs considers all relevant facts to determine if an individual is an employee or an independent_contractor under the common_law rules the irs examines all relevant facts the irs generally considers whether there is a right to direct or control how the worker performs the specific task behavioral control there is a right to direct or control how the business aspects of the worker’s activities are conducted financial control and the parties intend to create an employment relationship relationship of the parties if an employer-employee relationship exists the designation of the employee as an independent_contractor is disregarded the corporate form applies to federal and state tax finally provided that corporate formalities are followed and at least one non-tax business_purpose exists the corporate form is generally recognized for both federal and state tax purposes disregarding the corporate entity is an unusual remedy and is applied by most courts only in cases of clear abuse in summary after considering all relevant facts and circumstances-including behavioral control financial control and the relationship of the parties-the irs determines if an independent_contractor relationship exists under the common_law rules and will treat the parties accordingly for federal tax purposes similarly if the irs determines an employment relationship exists the irs will treat the parties as employer and employee contractor he may want to show a copy of this letter to service recipients that are not sure how to make the distinction can contract directly with service recipients as an independent this letter will be made available for public inspection after names addresses and other identifying information have been deleted under the freedom_of_information_act i appreciate the opportunity to assist you with hope this information is helpful if you or may be of further assistance to you please call me or at employment_tax questions and has additional questions or if we id sincerely jerry e holmes chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax governmental entities
